Citation Nr: 1526378	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-18 137 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected right knee instability, effective April 1, 2013, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for a history of chondromalacia patella of the right knee from February 28, 2012 to April 6, 2015. 

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability since April 7, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1986 to July 1992. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied an evaluation in excess of 10 percent for a history of chondromalacia patella of the right knee.  A January 2013 rating decision by the Lincoln RO effectuated a proposed reduction for right knee instability, effective April 1, 2013.  The Veteran appealed these adverse decisions, and the matters are now before the Board.  The Board notes that due to the Veteran's residence, the Agency of Original Jurisdiction (AOJ) is the RO in Cheyenne, Wyoming, and in fact, this is the RO which certified the present appeals to the Board. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the RO in Cheyenne in April 2015.  A transcript of this hearing has been associated with the Veteran's claims file. 

The issue of entitlement to an evaluation in excess of 10 percent for a right knee disability since April 7, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 




FINDINGS OF FACT

1.  A January 2013 rating decision reduced the disability rating for the Veteran's service-connected right knee instability from 10 percent to zero percent, effective April 1, 2013.

2.  As of April 1, 2013, the 10 percent disability rating for the Veteran's service-connected right knee instability had been in effect for less than five years.

3.  By April 1, 2013, the Veteran's right knee instability disability had improved and there was no evidence of recurrent subluxation or lateral instability.  

4.  Throughout the appeal period from February 28, 2012 to April 6, 2015, the Veteran's right knee disability manifested by flexion greater than 60 degrees and extension at 10 degrees or less.  However, his right knee has not exhibited symptoms of ankylosis, malunion or nonunion of the tibia or the fibula, genu recurvatum, symptomatic removal of semilunar cartilage, impairment of the knee due to recurrent subluxation or lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.   


CONCLUSIONS OF LAW

1.  The criteria for a reduction in disability rating for right knee instability have been met as of April 1, 2013.  38 U.S.C.A. §§, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for a rating in excess of 10 percent for a history of chondromalacia patella of the right knee have not been met throughout the entire rating period from February 28, 2012 to April 6, 2015.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, DC 5010-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran disagrees with a January 20113 rating decision by the Lincoln RO that reduced the rating for his service-connected right knee instability disability from 10 to zero percent disabling, effective April 1, 2013.  He contends that the symptoms associated with his disability have not improved and that the reduction to a noncompensable rating was not warranted because he has instability in this knee.  Furthermore, he contends that his right knee disability rating should be increased overall due to the severity of his symptoms. 

Where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  Specifically, a September 2012 rating decision by the Lincoln RO proposed to decrease the rating for right knee instability.  The Veteran was notified of this proposed action by an October 2012 letter, and he was informed of his procedural rights, including the right to have request a hearing and submit additional evidence.  

Additional requirements are set forth in 38 C.F.R. § 3.344, but these other provisions only apply to ratings that have continued for periods at the same level of five years or more.  In this case, the 10 percent rating for the Veteran's right knee instability disability was assigned as of August 9, 2010, and continued until April 1, 2013, which is less than the required five years for the additional requirements under 38 C.F.R. § 3.344 .

With respect to disabilities that have been in effect for less than five years, re-examinations disclosing improvement in disabilities are warranted.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case because both the reduction and the increased rating claim affect the same body part, namely, the right knee.  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The RO evaluated the Veteran's right knee instability under DC 5257 for other impairment of the knee.  38 C.F.R. § 4.71a.  Under this diagnostic code, a 10 percent evaluation is warranted for slight knee impairment due to recurrent subluxation or lateral instability.  The Veteran was assigned this evaluation following a VA examination in September 2010, during which the Veteran complained of instability, giving way, "locking," pain, and several other symptoms associated with his right knee.  Following a physical examination, the examiner noted that the Veteran had mild symptoms in his varus/valgus lateral collateral ligaments, and that his right knee showed symptoms of pain, edema, instability, tenderness, and abnormal movement in his right knee.  

The Board notes that the Veteran is separately service-connected for a history of chondromalacia patella of the right knee.  The Veteran currently has a 10 percent disability rating under DC 5010-5261 (degenerative arthritis due to trauma or limitation of leg extension) for his right knee.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  In this case DC 5261 is used for rating the Veteran's limitation of motion of the knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disabilities.

Disabilities of the musculoskeletal system can be rated under various diagnostic codes located in 38 C.F.R. § 4.71a.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

An August 2010 private progress note showed that the Veteran was taking medication to control his knee pain, and he complained of stiffness, non-painful popping, and instability with full flexion.  The physical examination revealed that his ligaments were stable, that the McMurray test was negative, and the private physician recommended a Synvisc One injection. 

In an August 2010 VA primary care attending note, the Veteran complained of right knee pain.  Upon examination, his muscle strength and tone were normal.  His right knee was not tender to palpation, and he had full range of motion and no swelling or pain at that time. 

As previously stated, the Veteran was afforded a VA examination in September 2010 during which he was noted as having mild instability in his right knee.  After diagnosing the Veteran with right knee chondromalacia patella with slight instability and with degenerative arthritis, the examiner indicated that this disability affected the Veteran's usual occupation and daily activities because he was fatigued at the end of the day.  Moreover, he sometimes had to take ibuprofen in the middle of the working day, and he had to give up high activity sports such as softball.  The Veteran stated that he was limited in his ability to go bowling and playing golf, and that he was sore after a couple of hours of yardwork and housework.  

Also in September 2010, the Veteran's right knee active range of motion was noted to be from zero to 130 degrees in a private treatment note.  There was no warmth, erythema, or effusion noted.  He was negative for the anterior drawer, posterior drawer, Lachman's, and pivot-shift tests.  His knee was stable to varus and valrus stress tests at zero and 30 degrees.  There was no tenderness over the medial or lateral collateral ligaments and no tenderness over the medial or lateral joint line.  His McMurray's, compression, and Apley's distraction tests were negative.  The private medical professional noted that there was a negative dial test at 30 degrees and at 90 degrees.  He was noted as having some mild crepitus under the kneecap with a positive patella grind test, but no quadriceps atrophy was noted.  His radiographs of the right knee showed mild arthritic changes but no bony abnormalities were noted.  The private medical professional's impressions were that he has mild right knee osteoarthritis and right knee chondromalacia patella or patellofemoral syndrome.  The Veteran was administered a Synvisc One injection to his right knee during this treatment session. 

In a September 2011 private orthopedic progress note, the Veteran complained of right knee pain which had been gradually getting worse over the previous four weeks.  He stated that the pain was located in the entire knee and that it was exacerbated by starts or bent knee activities.  Furthermore, the Veteran reported that he worked part-time, and that exercised regularly by walking three times per week.  

After noting the Veteran's history of arthroscopies, this medical professional performed a physical examination of the right knee, which showed that the temperature was normal and there were no noted skin problems.  The Veteran had mild swelling in the right knee, but no calf tenderness or swelling.  He was negative for the Homan's test and palpable cords.  The following portions of the knee were nontender: medial and lateral joint lines, medial and lateral plicas, tibial tubercle, pes anserinus bursa, prepatellar bursa, and medial and lateral collateral ligaments.  He had full range of motion, and sensation was intact in his lower extremities.  He also had normal muscle bulk and tone, as well as normal strength of the lower extremities.  Although the Veteran had mild crepitation with motion, he was negative for the following: anterior drawer test, posterior drawer test, Lachman's test, varus stress test, valgus stress test, pivot-shift test, Ballottement grind, patellar apprehension, McMurray's test, pain with stress testing, and groin pain with external and internal rotation.  X-rays showed that the Veteran had moderate patellofemoral arthritis and he was given another Synvisc One injection. 

In a January 2012 VA physical therapy consultation, the Veteran received a right knee medial unloader orthosis.  Upon examination, the Veteran was noted to be ambulating without the use of an assistive device.  His right knee showed no heat or effusion.  He had full passive knee extension.  The VA physical therapist assessed him with right knee medial compartment degenerative joint disease (DJD).  

In a February 2012 statement, the Veteran contended that he had pain in his right knee, and that he was fitted with an unloading knee brace to use when he was active.  

At an April 2012 VA examination, the Veteran was diagnosed with bilateral patellofemoral syndrome.  The examiner indicated that she had not reviewed the Veteran's claims file prior to providing an examination for his knees.  In the medical history section of the examination report, she noted that the Veteran's right knee bothered him more than his left.  Furthermore, she noted that the Veteran reported that no new injuries had occurred, and that his right knee can swell, get warm and stiff, but without redness.  She also stated that excessive stair-climbing will bother him, and that "[n]o true locking or giving way" was present.

The examiner noted that the Veteran did not report that flare-ups impacted the function of his knee.  During range of motion testing, his right knee flexion was at 110 degrees with no objective evidence of painful motion, and his right knee extension was at 10 degrees with no objective evidence of painful motion.  After three repetitions, his right knee flexion was at 105 degrees and his right knee extension was at 5 degrees.  Furthermore, the examiner determined that there was no additional limitation in range of motion; however, the Veteran did have excess fatigability and pain on movement in the right knee after repetitive use.  Likewise, the physical examination showed that the Veteran did not have tenderness or pain to palpation.  

Muscle strength testing revealed results of 5/5 for both right knee flexion and extension.  During joint stability tests, the examiner noted that his right knee anterior instability (Lachman test) posterior instability (posterior drawer test) were normal.  Furthermore, his medial-lateral instability testing (using the valgus/varus pressure to knee in extension and 30 degrees of flexion) revealed normal results.  The examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  

Likewise, she indicated that the Veteran has not had "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  She also noted that the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition, including a meniscectomy.  Moreover, the Veteran was noted as not having had a total knee joint replacement; but he was noted to have had a debridement and lateral release in 1997 and a debridement in 2007; however, he did not have any residual signs or symptoms due to any arthroscopic or other knee surgery. 

The examiner went on to note that the Veteran did not have any scars related to his knee treatment, and that he did not use any assistive devices, including a brace.  She stated that his gait was normal, and that he did not have muscle atrophy, obvious arthroscopy scars of the right knee, erythema, or heat in the knee.  The Veteran was noted as having minimal chronic swelling on the superior burse on the right, and that he could perform a full squat.   

The examiner did not conduct imaging studies of the knee, and she noted that the Veteran did not have x-ray evidence of patellar subluxation.  After noting that there were no other significant diagnostic testing findings or results, the examiner explained that the Veteran's knee disability affects his ability to work by having difficulty doing full-time work for his employer, which required a lot of activity.  He was working part-time.  He avoided running and impact sports.  He could walk 45 minutes on a treadmill for three miles, but not on consecutive days.  The examiner noted that his current job involved approximately two to three miles of walking.  

In a May 2012 statement in support of his claim, the Veteran stated that he took over the counter pain medication for his knee pain five to ten times per week, and that he took Tramadol between three to four times per month for the pain.  He stated that he could not do the same leisurely and occupational activities as he did in the past.  Particularly, his right knee symptoms affected his ability to do chores around the house, to exercise, and to participate in high to moderate impact sports such as basketball, tennis, and running.  His knee symptoms limited him to exercise activities such as brisk walking, biking, and swimming, but that it was hard to do these activities due to the weather where he lives.  He stated that he had two Synvisc One injections and that he was required to wear an unloading brace, which he could only use when walking or standing for long periods of time.  Because the brace was uncomfortable to wear when sitting and kneeling, he used a simple compression knee brace when working or doing an activity requiring more than just standing or walking; however, this brace only provided minor relief of symptoms.  He stated that his right knee symptoms have and will continue to have dramatic effects on his physical condition, employment opportunities, and personal life.  In another statement from the same month, the Veteran indicated that he was employed part-time in sales support.  

In an October 2012 statement, the Veteran contended that his right knee symptoms deserved a higher evaluation, not a reduction in his rating.  He indicated that the April 2012 examination was not requested to specifically address the instability in his right knee but to evaluate the total health of the knee and the increased frequency and severity of pain in the right knee.  He again recounted the fact that he took pain medication, that he wore a brace, that he had several injections and previous operations on the knee, and that he was limited in the type and frequency of activity he could do.  

In another in support of his claim that was received by VA in December 2012, the Veteran alleged that the instability in his right knee has gotten worse, not better.  He indicated that he was not happy with his April 2012 VA examination and that this examination was not adequate because the examiner did not have the re-evaluation paperwork before her and because she did not have him do any squats to see if he had any crepitation in his right knee.  The Board notes that the VA examiner did not have the Veteran's claims file to review when she examined him in April 2012; however, she indicated that the Veteran was able to perform a full squat.  The Veteran also indicated in this statement that his cartilage had been damaged and some of it had been removed in two previous surgeries to his right knee.  

In a January 2013 VA primary care attending note, the Veteran was noted as complaining of knee pain.  The physician's assistant noted that the Veteran alternated between taking Aleve and ibuprofen for his knee, and that he elevated it, which helped.  She also noted that he takes Tramadol approximately once per month.  She further noted that the Veteran biked and walked regularly, and that his muscle strength and tone were normal.

In his March 2013 notice of disagreement, the Veteran indicated that he still had a lot of problems and instability with his right knee.  In another March 2013 statement, the Veteran indicated that a VA orthopaedic specialist had stated to him that his "right knee is bone on bone and that it will have to be replaced in the near future."  

In his June 2013 substantive appeal (VA Form 9), the Veteran indicated that instability had only been an issue immediately following his arthroscopic procedures or when pain in his knee became so severe that it tended to give way under his weight.  He also stated that instability was generally associated with ligament or tendon damage, which was not treated by VA.  Furthermore, he contended that his injury involved significant damage to and loss of cartilage in his right knee, which could not be surgically repaired and will lead to knee replacement surgery.  

In an October 2014 statement, the Veteran's representative contended that the Veteran indicated he still had pain and instability in his right knee with normal use of the knee, and that his right knee tended to give way on him under his weight. 

In another VA Form 9 in October 2014, the Veteran again recounted his previous surgeries for his right knee, and that his pain had returned following surgery.  He indicated that his knee pain required daily use of anti-inflammatory medication and pain management medication.  The Veteran also noted his private treatment records, which the Board has discussed above.  He further stated that he was limited in the type and amount of activities he can perform on a daily basis.  

During his April 2015 hearing before the Board, the Veteran endorsed symptoms of increased pain and fatigue in his right knee when he was sitting, working, walking, bending, using stairs, and other everyday activities.  He indicated that was still taking medication for these symptoms, and if he had been doing some strenuous activities, he had to ice and elevate the knee.  He again voiced his disagreement with the outcome of the VA examination in April 2012 and he indicated that the examiner was not prepared to do the examination.  He stated that when his right knee becomes fatigued, the pain in the knee gets bad to the point where it feels like a stab in the knee and the knee will give out on him a little bit at that point.  He stated that he had to be careful when using stairs and performing anything strenuous due to these symptoms.  He stated that this disability affected his everyday life, including his ability to exercise and lose weight.  He again indicated that he had medical procedures performed on his cartilage in this knee.  Furthermore, he indicated that he was self-employed for the last five years allowing him to set his schedule, which was beneficial for his knee symptoms.  Lastly, he indicated that his knee symptoms had gotten progressively worse since his separation from service over 20 years ago.  

In light of the aforementioned evidence, the Board finds that by April 1, 2013, the preponderance of the evidence shows that the Veteran's right knee instability disability had improved and there was no evidence of recurrent subluxation.  Specifically, the Board finds that the April 2012 VA examination showed that upon Lachman's testing and posterior drawer testing, the Veteran's results were normal.  Moreover, his medial-lateral instability testing using the valgus and varus pressure to the knee in extension and at 30 degrees of flexion showed normal results.  This examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  The Board notes that while the Veteran disagrees with the results of this examination, the Board finds that the April 2012 VA examination is adequate for reduction purposes because the report contained sufficient clinical findings and discussion of the pertinent history, as well as features of the Veteran's right knee instability.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Board acknowledges that the April 2012 VA examiner did not review the Veteran's claims file prior to administering the examination.  However, review of the claims file is not a requisite for an adequate examination; it is merely a concise way of referring to the medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  The examiner's report reveals that she had a clear understanding of the Veteran's right knee medical history, as shown by her reference to two previous medical procedures that the Veteran relayed.  Moreover, she documented the Veteran's self-reported symptomatic history, including his statements that excessive stair-climbing bothered him and that "no true locking or giving way" was present.  Furthermore, she conducted the appropriate instability and subluxation testing during the examination to provide sufficiently specific clinical findings to provide a probative and adequate examination for reduction purposes.  

Furthermore, the Board acknowledges the Veteran's statement that he feels his knee is unstable at times, particularly after strenuous activity.  However, a finding of lateral instability or recurrent subluxation as used in DC 5257 are better assessed by proper clinical tests as were conducted during the April 2012 VA examination.  Furthermore, the Board notes that private treatment records, such as the September 2011 orthopedic progress note, showed that the Veteran did not have lateral instability or recurrent subluxation following much of the same testing as was conducted during the April 2012 VA examination.  In fact, the record as a whole does not show that the Veteran had lateral instability or recurrent subluxation at the time of the reduction of his right knee instability disability.  Therefore, the Board finds, based on the preponderance of the evidence, that the Veteran's right knee instability disability had improved by April 1, 2013, and, thus, the reduction of the 10 percent disability rating effective April 1, 2013 was proper.  38 C.F.R. § 3.344. 

Regarding the Veteran's increased rating claim for a history of chondromalacia patella of the right knee pursuant to DC 5010-5261, the Board finds that the Veteran's right knee disability manifest by extension limitation of 10 degrees or less, as indicated by the April 2012 VA examination's range of motion testing, which was at 10 degrees with no objective evidence of painful motion.  Thus, his history of chondromalacia patella of the right knee disability has warranted a 10 percent rating pursuant to DC 5010-5261, and a higher rating of 20 percent or greater is not warranted because the record does not show that his right knee extension was functionally limited to 15 degrees or more at any time.

In addition to the rating reduction analysis above, the Board has considered whether the presence of lateral instability or recurrent subluxation were present in the Veteran's right knee at any time on appeal.  While separate ratings for DC 5261 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding in this case, review of the evidence of record shows that there is no lateral instability or recurrent subluxation associated with the Veteran's right knee disability.  See VAOPGCPREC 23-97, 9-98.  The Board acknowledges the Veteran's lay statements that he has instability; however, the Board notes that the April 2012 VA examiner specifically determined that he did not have instability in his right knee after conducting the appropriate testing, and the private medical records do not indicate the presence of instability or subluxation.  

The Board also acknowledges that words "lateral instability" or "recurrent subluxation" are specific medical terms, as used in VA regulations and the rating criteria.  After weighing the Veteran's lay statements and the conclusions reached by the VA examiner and the other medical evidence in the record, the Board concludes that the VA and private medical professional's conclusions have greater probative value due to their expertise, training, education, proper support and rationale, and a thorough review of the Veteran's pertinent medical history.  Thus, the Board finds that the Veteran's right knee symptoms have not included impairment of the knee due to recurrent subluxation or lateral instability for any time on appeal.  

The Board has also specifically considered whether separate evaluations are warranted for arthritis, limitation of flexion, ankylosis, impairment of tibia and fibula, and genu recurvatum.  Assigning separate ratings under DC 5003 (degenerative arthritis) and DC 5261 would constitute pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Furthermore, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, DC 5261.  See 38 C.F.R. § 4.71a.  Here, the Veteran is currently in receipt of a 10 percent rating under DC 5261 for limitation of extension of his right knee; thus, DC 5003 would not allow for a higher rating than the 10 percent disability rating currently assigned under DC 5261.  

Moreover, while VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and 5261 for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show flexion limitation of 60 degrees or less at any time during the present appeal, and thus, a separate rating for limitation of flexion is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has or had ankylosis in his right knee during any time on appeal.  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, range of motion testing on several occasions did not indicate the presence of any objective hyperextension.  As the evidence in the record does not reflect that the Veteran has genu recurvatum, DC 5263 does not apply to his right knee. 

Furthermore, in addition to amounting to pyramiding, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259).  In fact, the April 2012 examiner noted that the Veteran had never had a meniscectomy.  While the Veteran has alleged in several statements that he has had meniscal damage due to previous debridements and a lateral release, there is no indication that his semilunar cartilage was removed.  Similarly, there is no indication that that the Veteran has dislocated semilunar cartilage in his right knee that was causing frequent episodes of "locking," pain, and effusion in the joint under DC 5258.  In fact, on several occasions, examining medical professionals noted that his knee did not show signs of "locking" or effusion.  

Accordingly, the Board concludes that the Veteran's history of chondromalacia patella of the right knee has not warranted an evaluation in excess of 10 percent throughout the entire rating period on appeal under DC 5010-5261.

Therefore, the preponderance of the evidence shows that the reduction of the 10 percent disability rating for the Veteran's right knee instability, effective April 1, 2013, was proper.  38 C.F.R. § 3.344.  Moreover, as the preponderance of the evidence is against a rating in excess of 10 percent for a history of chondromalacia patella of the right knee under DC 5010-5261 from February 28, 2012 to April 6, 2015, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his right knee disability on the basis of limitation of motion, to include as due to pain, weakness, effusion, locking, stability, fatigue, and impairment; thus, the demonstrated manifestations-namely limitation of motion and loss of motion due to pain and fatigue-are contemplated by the provisions of the rating schedule, and the VA examiner addressed the DeLuca factors during the examination using repetitive testing and the impact the Veteran's symptoms have on his employment.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's history of chondromalacia patella of the right knee, and referral for consideration of an extra-schedular evaluation is not warranted.  

Moreover, the Board acknowledges that the Veteran is also service-connected for a history of chondromalacia patella of his left knee at 10 percent and a scar, which is rated as noncompensable.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board acknowledges the Veteran's contentions in several lay statements in support of his claim, as well as his April 2015 Board hearing, that his knee disability affects his activities of daily living and his occupation due to his knee pain, excessive knee fatigue, and swelling.  However, the Veteran has not contended, and the record as a whole does not indicate that the Veteran is unable to maintain substantial employment due solely to his service-connected right knee disability.  In fact, in numerous statements to VA and to medical professionals, the Veteran has stated that he was employed part time.  There is no indication that such constitutes "marginal" employment.  The last evidence in the record regarding his employment is from the April 2015 Board hearing during which he stated that he was self-employed.  Thus, the Board finds that consideration for TDIU is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2012, prior to the initial adjudication of the claim for an increased rating on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  Here, VA sent a decision in September 2012 proposing the reduction and a notification letter in October 2012 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran did not provide any additional evidence and did not request a hearing, thus, the RO issued and sent a January 2013 rating decision which set the effective date of the reduction as April 1, 2013. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by a VA examination in April 2012, during which an examiner conducted a physical examination of the Veteran, took down the Veteran's self-reported history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); see Sickels, 643 F.3d 1362 (Fed. Cir. 2011).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

The reduction in the Veteran's disability rating for service-connected right knee instability, effective April 1, 2013, was proper; the claim for restoration is denied.

Entitlement to an evaluation in excess of 10 percent for a history of chondromalacia patella of the right knee from February 28, 2012 to April 6, 2015 is denied. 


REMAND

The Board must remand the matter of entitlement to an evaluation in excess of 10 percent for a right knee disability since April 7, 2015 for additional evidentiary development.  

During the April 2015 hearing before the Board, the Veteran indicated that his knee symptoms had gotten progressively worse since separation.  The Board notes that prior to this hearing, the Veteran had alleged in several statements that only his knee instability had worsened.  The Board has addressed and adjudicated this contention above after considering all of the evidence in the record, including the findings from the April 2012 VA examination.  Similarly, the Veteran complained of worsened knee pain in September 2011, but the Board has also addressed this assertion in the discussion above.  However, the Board and VA in general, have not addressed the Veteran's contention made during the April 7, 2015 Board hearing that his right knee disability had gotten worse.  Therefore, this matter is remanded for a VA examination to determine the current level of severity of his right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his right knee disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected right knee symptoms, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.

2.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to an evaluation in excess of 10 percent for a right knee disability since April 7, 2015 in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


